I think it sufficiently appears from the complaint: (1) That appellant is engaged in the logging of timber and the manufacturing of lumber on a large scale in the state of Washington, and that its products move in interstate commerce; (2) that, in connection with its logging operations, it maintains a cookhouse for the benefit of more than a hundred of its employees, who work in woods so remote that no other method of providing for their sustenance was available or practicable; (3) that plaintiff was employed as a "flunky" at the cookhouse; (4) that, in contemplation of the fair labor standards act, he was required to work over time during sixty-eight weeks in 1938, 1939, and 1940 in number of hours ranging from 7 1/2 to 43 1/2 hours per week.
I am unable to conceive what more could be alleged to invoke the protection of the fair labor standards act — provided, of course, that a "flunky" employed about a cookhouse, under the circumstances and conditions alleged, comes within its purview. As I view it, the only question of substantial merit raised by the *Page 348 
appeal is that just indicated: whether a "flunky" employed about such a cookhouse as is described in the complaint is entitled to the protection of the act. The act provides:
"Sec. 3 (j) . . . and for the purposes of this Act an employee shall be deemed to have been engaged in the production of goods if such employee was employed in producing, manufacturing, mining, handling, transporting, or in any other manner working on such goods, or in any process or occupation necessary to theproduction thereof, . . ." (Italics ours.)
It has been held that watchmen are engaged in an occupation necessary to the production of goods produced by the employer for interstate commerce (2 Labor Cases, p. 385, No. 18,557; 2 Labor Cases, p. 638, No. 18,642), and are protected by the act.
These cases simply apply the doctrine laid down by the supreme court of the United States in Philadelphia, B.  W.R. Co. v.Smith, 250 U.S. 101, 63 L. Ed. 869, 39 S. Ct. 396, construing the Federal employers' liability act. The court held in that case that an employee whose duties were to cook meals, make beds, and take care of a "camp car" provided for a gang of bridge carpenters, which was moved from place to place along the railroad line to facilitate their work in repairing bridges, was engaged in interstate commerce in contemplation of the employers' liability act. The court there said:
"The next question is, what was plaintiff's relation to the work of the bridge carpenters? It may be freely conceded that if he had been acting as cook and camp cleaner or attendant merely for the personal convenience of the bridge carpenters, and without regard to the conduct of their work, he could not properly have been deemed to be in any sense a participant in their work. But the fact was otherwise. He was employed in a camp car which belonged to the railroad company, and was moved about from place to *Page 349 
place along its line according to the exigencies of the work of the bridge carpenters, no doubt with the object and certainly with the necessary effect of forwarding their work, by permitting them to conduct it conveniently at points remote from their homes and remote from towns where proper board and lodging were to be had."
Applying that doctrine to the facts alleged in the complaint in this case, it would not even seem to be open to question that plaintiff was an employee engaged in producing goods in contemplation of § 3(j) of the fair labor standards act. Believing that the complaint states facts sufficient to constitute a cause of action under that act, I dissent.
DRIVER and MILLARD, JJ., concur with BLAKE, J.